DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/15/2022 has been entered.

The amendments and arguments presented in the papers filed 6/15/2022 ("Remarks”) have been thoroughly considered. The issues raised in the Office action dated 3/15/2022 listed below have been reconsidered as indicated.
a)	The rejection of claim 130 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, are withdrawn in view of the cancellation of the claim.

b)	The rejections of: claim(s) 123-129, 131-132 and 134-138 under 35 U.S.C. 102(a)(2) as being anticipated by Betts 1 (US 2017/0073730 A1); and claim(s) 123-132 and 134-137 under 35 U.S.C. 102(a)(2) as being anticipated by Betts 2 (US 2020/2016877), are withdrawn as the claimed invention of the present application and the subject matter of the relied upon references were owned by the same person or subject to an obligation of assignment to the same person not later than the effective filing date of the claimed invention (Remarks, p. 5-6).

The Examiner’s responses to the Remarks regarding issues not listed above are detailed below in this Office action.
Modified grounds of rejection are detailed below. This Office action is made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/15/2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The materials for WO 2020/131699 A3 only include a cover page and an International Search Report. Only the material in the provided copy has been considered.

Claim Interpretation
The claims are drawn to compositions, with claim 123 being the sole independent claim. Claim 123 defines the composition as comprising two elements: 1) a plurality of first oligonucleotides comprising an affinity moiety and that specifically bind nucleic acid molecules that encode ribosomal proteins and mitochondrial proteins encoded by mitochondrial mRNA; and 2) a plurality of capture molecules immobilized on one or more solid supports.
The capture molecules and the affinity moiety are structurally related in that they are able to specifically bind one another, but are “provided separately”. Being “provided separately” is broadly interpreted as not being combined into a mixture and/or specifically bound to one another.

Claim 137 includes “instructions” as a claim element. The “instructions” are described as being “for performing” a series of five steps listed as (i) to (v). The instructions are understood to be defining an intended use of: 1) the plurality of first oligonucleotides comprising an affinity moiety; and 2) the plurality of capture molecules immobilized on one or more solid supports. The instructions are interpreted as encompassing printed matter.
The patentable weight afforded the instruction is determined in view of MPEP 2112.01(III). 
Claim 137 is analogous to the claims of In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004), which is cited in MPEP 2112.01(III). The MPEP states the following about In re Ngai: 
Claim at issue was a kit requiring instructions and a buffer agent. The Federal Circuit held that the claim was anticipated by a prior art reference that taught a kit that included instructions and a buffer agent, even though the content of the instructions differed, explaining "[i]f we were to adopt [applicant’s] position, anyone could continue patenting a product indefinitely provided that they add a new instruction sheet to the product.").

The court in Ngai stated that one “is not…entitled to a patent a known product by simply attaching a set of instructions to that product”.
	The instructions of the present claims are not interrelated with the other elements of the claimed kit because the set of instructions in the kit does not interrelate with the kit elements in the same way as the numbers interrelated with the band in Gulack. The printed matter or instructions of the present claims teaches a new use for an existing product, which is described in the prior art rejections below. In Gulack, the printed material related to the other elements in two ways: 1) the band supported the printed digits; and 2) there is an endless sequence of digits-each digit residing in a unique position with respect to every other digit in the endless loop of the band. In the present claims, the instructions are not related to the other elements in an analogous manner. First, the instructions are not printed on the first oligonucleotides, the affinity moieties, the capture molecules or the solid supports and the first oligonucleotides, the affinity moieties, the capture molecules or the solid supports are not structural features of the instructions. Thus, the instructions and the other elements are not structurally related. Second, the instructions do not relate to the functionality of the first oligonucleotides, the affinity moieties, the capture molecules or the solid supports because: 1) they are not structurally related; and 2) the instructions do not impact the functionality, e.g. the affinity moiety and the capture molecule interact regardless of the presence of the instructions and/or the material printed on the instructions. The instructions describe a use of the first oligonucleotides, the affinity moieties, the capture molecules or the solid supports, but do not affect how the first oligonucleotide hybridizes with target nucleic acids, how the affinity moiety specifically binds the capture molecule or how the capture molecules are immobilized on the solid supports.
	 In conclusion, the instructions of claim 137 is interpreted as being nonfunctional printed matter and is not given patentable weight in view of In re Ngai. Stated differently, as the Gulack court pointed out, “where the printed matter is not functionally related to the substrate, the printer matter will not distinguish the invention from the prior art in terms of patentability”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 123-127 and 134-137 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armour (WO 2013/191775 A2; previously cited) in view of Mendoza (US 2006/0257902 A1; previously cited).
The following are modified rejections clarifying the position of the Examiner.
Regarding claims 123, 124, 125, 126, 134 and 136, Armour teaches a composition used during the course of a method for depleting or reducing specific non-desired nucleic acid sequences from a nucleic acid library (para. 12).
Armour teaches the composition includes sequence-specific oligonucleotide probes designed to be complementary to the non-desired nucleic acid sequences (para. 12). Armour further teaches the non-desired nucleic acid sequences comprise mitochondrial DNA, which encodes mitochondrial proteins encoded by mitochondrial mRNA and sequences that are in high abundance (para. 227), among other sequences (para. 12 and 24). The sequence-specific oligonucleotide probes are extended with a DNA polymerase (para. 12), making the sequence-specific oligonucleotide probes equivalent to “primers”.
Armour teaches the extended sequence-specific oligonucleotide probes are cleaved (para. 12) and describes an interest in removing cleaved products (para. 91). Amour teaches this may accomplished through a variety of means, such as removal by an affinity capture step using a ligand with affinity to a label that has been incorporated into the cleaved products of the cleavage reaction (para. 91). Armour further teaches the label, or ligand, may be incorporated prior to cleavage (para. 91).
See also, para. 184-192.
Regarding claim 127, Armour teaches the solid support is a bead (para. 184).
Regarding claim 135, Armour teaches a reverse transcriptase (para. 101, 145
Regarding claim 137, Armour teaches the composition includes instructions for employing the kit components (para. 191).
While Armour teaches the above elements, Armour does not specifically teach the non-desired nucleic acid sequences includes those that specifically bind nucleic acid molecules that encode ribosomal proteins or that the sequence-specific oligonucleotide probes have an affinity moiety.
However, Mendoza also teaches methods and compositions for depleting undesirable, or abundant, RNA transcripts.
Regarding claim 123, Mendoza teaches the mRNAs that encode ribosomal proteins are in high abundance and are targeted for depletion (para. 30, 58 and 98).
Mendoza further teaches capture nucleic acids, which are analogous to the sequence-specific oligonucleotide probes of Armour, are known to include biotin, along with streptavidin as a capture molecule on a solid support such as a bead (para. 26, 27 and 29).
It would have been prima facie obvious to the ordinary artisan at the time of filing to have modified the composition of Armour by including sequence-specific oligonucleotide probes targeting mRNA or its cDNA that encodes ribosomal proteins. One would have been motivated to make such a modification because Mendoza demonstrates that nucleic acids encoding ribosomal proteins are well known in the field to be in high abundance within a sample and of interest for targeted depletion. The modification has a reasonable expectation of success as Armour teaches that the set of primer probes targeting undesired nucleic acid sequences may comprises 10s to 100s of distinct oligonucleotides (para. 24), such that the incorporation of primer probes targeting nucleic acids encoding ribosomal proteins may easily be accommodated by the composition of Armour.
It would have been prima facie obvious to have modified the sequence-specific oligonucleotide probes of Armour by incorporating the label, such as biotin, of Mendoza such that the sequence-specific oligonucleotide probes once it is extended and cleaved may be removed from the reaction. The modification has a reasonable expectation of success as Mendoza demonstrates such a feature was well known in the field.
Because the cleaved product is later removed via affinity capture between two molecules, it would have been prima facie obvious to have separately provided the primers/ sequence-specific oligonucleotide probes and substrate having the capture molecule. See also, para. 185.

Claims 128-129, 131-132 and 138 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armour (WO 2013/191775 A2; previously cited) in view of Mendoza (US 2006/0257902 A1; previously cited) as applied to claims 123 and 137 above, and in further view of Fu (US 2015/0133319 A1; cited on the 12/21/2020 IDS).
The following are modified rejections clarifying the position of the Examiner.
Regarding claims 128-129, 131-132 and 138, the combination of Armour and Mendoza render obvious the elements of claims 123 and 137-1 as required by claims 128-129, 131-132 and 138.
The combination fails to render obvious the elements specifically introduced by claims 128-129, 131-132 and 138.
However, Fu teaches that such elements are known in the art. 
	Regarding claims 128 and 129, Fu teaches oligonucleotide comprise a universal primer binding site (para. 15 and 21) and a unique identifier region as a stochastic barcode (para. 21 and 33). 
	Regarding claim 138, Fu further teaches including a gene-specific primer (para. 378) that is capable of hybridizing to a plurality of complementary strands of a first plurality of nucleic acid molecules (Fig. 1).
	It would have been prima facie obvious to the ordinary artisan at the time of filing to have included the universal primer binding sites and unique identifier regions of Fun into the primer probes suggested by the combination of Armour and Mendoza. One would have been motivated to make such a modification it would allow one to amplify, track and measure the amount of depletion of specific nucleic acid sequences targeted as suggested by Armour and Mendoza. The modification has a reasonable expectation of success as it simply incorporates well known features of oligonucleotides into the known oligonucleotides of Armour and Mendoza according to known principles that are within the grasp of the skills of the ordinary artisan in the field.
	Regarding claims 131-132, the claims are an obvious variant of the composition rendered obvious by Fu in that the universal primer binding sites and the stochastic barcode of the oligonucleotide tag are added to the gene-specific primers of Fu. This allows for the double-barcoding of each product for identification and the amplification of the products using universal amplification, which is a well-known technique with benefits known to the ordinary artisan.

Response to the traversal of the 103 rejections
	The Remarks summarize the rejection and recites passages from Armour (p. 6-12 and 13-15). The Remarks argue the Examiner has cited from two different protocols of Armour and that based on the two protocols, one would not have modified one protocol in view of the other in order to arrive at the claimed product (p. 12-13). The Remarks argue Mendoza does cure the deficiencies of Armour (p. 15). The Remarks further argue Fu does not cure the deficiencies of Armour and Mendoza (p. 15).
	The arguments have been fully considered and are not persuasive. Armour teaches a composition including a sequence-specific oligonucleotide probes designed to be complementary to the non-desired nucleic acid sequences (para. 12). The sequence-specific oligonucleotide probes are extended with a DNA polymerase (para. 12), making the sequence-specific oligonucleotide probes equivalent to “primers”.
While Armour does not teach the sequence-specific oligonucleotide probes includes an affinity moiety, Armour teaches the extended sequence-specific oligonucleotide probes are cleaved (para. 12) and describes an interest in removing cleaved products (para. 91). Amour teaches this may accomplished through a variety of means, such as removal by an affinity capture step using a ligand with affinity to a label that has been incorporated into the cleaved products of the cleavage reaction (para. 91). Armour further teaches the label, or ligand, may be incorporated prior to cleavage (para. 91).
Mendoza further teaches capture nucleic acids, which are analogous to the sequence-specific oligonucleotide probes of Armour, are known to include biotin, along with streptavidin as a capture molecule on a solid support such as a bead (para. 26, 27 and 29).
It would have been prima facie obvious to have modified the sequence-specific oligonucleotide probes of Armour by incorporating the label, such as biotin, of Mendoza such that the sequence-specific oligonucleotide probes once it is extended and cleaved may be removed from the reaction. The modification has a reasonable expectation of success as Mendoza demonstrates such a feature was well-known in the field.

Conclusion
No claims allowed.

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH G. DAUNER/Primary Examiner, Art Unit 1634